Case 3:17-cv-01104-VLB Document 82-60 Filed 05/15/19 Page 1 of 3




                  Exhibit 60
               Case 3:17-cv-01104-VLB Document 82-60 Filed 05/15/19 Page 2 of 3



From:                         Valis, Noel [noel.valis@yale.edu]
Sent:                         Thursday, April 16, 2015 12:45:42 PM
To:                           Rolena Adorno
Subject:                      Re: Sue letter

Will bring it in today and give you a copy of chicken scratches, Rolena.

Un abrazo,
Noel

On 4/16/2015 12:40 PM, Rolena Adorno wrote:

        I would appreciate your marginalia, Noel.

        Un abrazo,

        Rolena

        On Thu, Apr 16, 2015 at 9:22 AM, Valis, Noel <nocLvalis(a2yalc.cdu> wrote:
          Your friend is certainly right about this, Rolena.

           I have some marginalia on my copy of the letter and would be happy to share them, if you think
           they would be useful, though more than likely, they also occurred to you.

           Un abrazo,
           Noel

           On 4/16/2015 8:01 AM, Rolena Adorno wrote:

                 Absolutely, Noel!

                 And as my friend the shrink told me, the Univ. will REALLY be sorry about getting
                 into the NYTimes if it is a question of an act of serious physical violence and bodily
                 harm against a faculty member.

                 Thanks for your encouragement here. I think I will go to school, eat a fried egg
                 breakfast sandwich at Rose's and start on the letter. I will refresh my mind, by
                 glancing over thcl Reddacte llcttcr to which you refer.

                 Un abrazo,
                 Rolena

                 On Wed, Apr 15, 2015 at 10:07 PM, Valis, Noel <nocl.valis@yale.edu> wrote:
                  Dear Rolena,

                     Just read Kate's suggestions, which are very good.

                     Have been rereading the April 1 letter from Sue. I think what needs to be done
                     here is the same thing you did with thel
                     refutation, through documentation, logic, an
                                                                  c~~~~cW~:
                                                                     trut   ;dl   I a running gloss and
                                                                               the claims she makes in this
                     letter. The more I read this letter the more disturbing I find it. Like our other
                     model colleague, she uses an accusatory rhetoric issuing out of unsubstantiated



                                                                                                              BYRNE004468
Case 3:17-cv-01104-VLB Document 82-60 Filed 05/15/19 Page 3 of 3


  statements. More seriously, there is an underlying mental instability that should
  alarm any sensible administration. If we had a sensible administration.

  lf things go south for Sue, l am afraid she could go over the deep end. lt won't
  matter that we have behaved properly and with integrity, as we have throughout,
  because she won't see it that way. The administration has to be told of our
  concerns.

  Un abrazo,
  Noel




                                                                                      BYRNE004469
